 1
 2
 3
 4
 5
 6
 7                           UNITED STATES DISTRICT COURT FOR THE
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9
10   UNITED STATES OF AMERICA,                        No. CR19-0152JLR-3
11                            Plaintiff,
12                      v.
13                                                    FINAL ORDER OF FORFEITURE

14   HUY HA,

15                            Defendant.

16
17         THIS MATTER comes before the Court on the United States’ Motion for Entry of
18 a Final Order of Forfeiture (“Motion”) for the following property:
19         •        $30,335 in U.S. currency, seized from the Defendant’s residence in Seattle,
                    Washington on October 11, 2018.
20
21         The Court, having reviewed the United States’ Motion, as well as the other
22 pleadings and papers filed in this matter, hereby FINDS entry of a Final Order of
23 Forfeiture is appropriate because:
24         •        On January 6, 2020, the Court entered a Preliminary Order of Forfeiture
25                  finding this currency forfeitable pursuant to 21 U.S.C. § 853 and forfeiting
26                  the Defendant's interest in it (Dkt. No. 52);
27         •        Thereafter, the United States published notice of the pending forfeiture as
28                  required by 21 U.S.C. § 853(n)(1) and Fed. R. Crim. P. 32.2(b)(6)(C) (Dkt

     Final Order of Forfeiture - 1                                       UNITED STATES ATTORNEY
                                                                        700 STEWART STREET, SUITE 5220
     U.S. v. Huy Ha, CR19-152-JLR
                                                                          SEATTLE, WASHINGTON 98101
                                                                                (206) 553-7970
 1                   No. 66) and provided direct notice to a potential claimant as required by
 2                   Fed. R. Crim. P. 32.2(b)(6)(A) (see Declaration of AUSA Michelle Jensen
 3                   in Support of Motion for Entry of a Final Order of Forfeiture, ¶ 2, Ex. A);
 4                   and,
 5          •        The time for filing third-party claims has expired, and none were filed.
 6
            NOW, THEREFORE, THE COURT ORDERS:
 7
            1.       No right, title, or interest in the above-identified currency exists in any
 8
     party other than the United States;
 9
            2.       The currency is fully and finally condemned and forfeited, in its entirety, to
10
     the United States; and,
11
            3.       The Drug Enforcement Administration, and/or its representatives, are
12
     authorized to dispose of this currency as permitted by governing law.
13
14
            IT IS SO ORDERED.
15
16          DATED this 3rd day of April, 2020.


                                                         A
17
18
19                                                       The Honorable James L. Robart
                                                         U.S District Court Judge
20
21
     Presented By:
22
23
    /s Michelle Jensen
24 MICHELLE JENSEN
25 Assistant United States Attorney
   United States Attorney’s Office
26 700 Stewart Street, Suite 5220
27 Seattle, WA 98101
   (206) 553-2242
28 Michelle.Jensen@usdoj.gov

      Final Order of Forfeiture - 2                                         UNITED STATES ATTORNEY
                                                                           700 STEWART STREET, SUITE 5220
      U.S. v. Huy Ha, CR19-152-JLR
                                                                             SEATTLE, WASHINGTON 98101
                                                                                   (206) 553-7970
